LANSING, Judge
(dissenting).
I cannot agree that the law supports a rigid categorical distinction between felony and misdemeanor roadside stops in determining when a suspect is taken into custody for purposes of Miranda. Although roadside questioning significantly curtails the freedom of action of a motorist and may involve custodial interrogation, custody is determined by an objective standard. McCarty v. Herdman, 716 F.2d 361, 362 n. 1 (1984), aff'd, 468 U.S. 420, 104 S.Ct. 3138, 82 L.Ed.2d 317 (1984) (quoting Lowe v. United States, 407 F.2d 1391, 1397 (9th Cir.1969)). The issue is whether this investigative stop elevated to the functional equivalent of a formal arrest. See State v. Herem, 384 N.W.2d 880 (Minn.1986); United States v. Jones, 759 F.2d 633 (1985). In deciding that issue, there is no valid basis for distinguishing between the investigative interrogation in Herem, determined to be noncustodial, and the interrogation here. Seekon and Gleason were detained and questioned for approximately 15 minutes and then released. Additionally, the statement which the State seeks to introduce did not result from interrogation, but was volunteered when Seekon was informed of the reason for the stop. See Rhode Island v. Innis, 446 U.S. 291, 301, 100 S.Ct. 1682, 1689, 64 L.Ed.2d 297 (1980); State v. Jackson, 351 N.W.2d 352, 355 (Minn.1984).